                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION
                          No. 4:17-CR-49-1H
                           No. 4:19-CV-70-H

JAMES LEROY EVERETTE,                )
     Petitioner,                     )
                                     )
                                     )
     v.                                                  ORDER
                                     )
                                     )
UNITED STATES OF AMERICA,            )
     Respondent.                     )


     This matter is before the court on petitioner’s motion to

vacate under 28 U.S.C. § 2255, [DE #80], and the government’s

motion to dismiss petitioner’s motion to vacate, [DE #103], to

which petitioner responded, [DE #105].         This matter is ripe for

adjudication.

                               BACKGROUND

     On January 11, 2018, pursuant to a signed Memorandum of Plea

Agreement, petitioner pled guilty to Hobbs Act Robbery and aiding

and abetting, in violation of 18 U.S.C. §§ 1951(a) and 2 (Counts

One, Three, and Five) and brandishing a firearm during and in

relation to a crime of violence and aiding and abetting, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2 (Count Two).

Petitioner   was   sentenced   by   this   court   to    a   total   term   of

imprisonment of 134 months on May 8, 2018.              Petitioner did not

appeal.
      On May 9, 2019, petitioner, through counsel, filed the instant

motion to vacate pursuant to 28 U.S.C. § 2255, [DE #80], arguing

that Hobbs Act Robbery, in violation of 18 U.S.C. § 1951, no longer

qualifies as a crime of violence to support his conviction under

18 U.S.C. § 924(c) in light of the Supreme Court’s decision in

Johnson v. United States, 135 S. Ct. 2551 (2015). 1

                            COURT’S DISCUSSION

      The Supreme Court recently invalidated the residual clause of

the crime of violence definition under 18 U.S.C. § 924(c)(3)(B).

United States v. Davis, 139 S. Ct. 2319, 2323-24 (2019).                    The

precise question remaining before the court is whether Hobbs Act

Robbery is a crime of violence under the force clause of 18 U.S.C.

§ 924(c)(3)(A).       The Fourth Circuit has recently decided this

issue.   United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019)

(“Accordingly, we conclude that Hobbs Act robbery constitutes a

crime of violence under the force clause of Section 924(c).”)

(citing United States v. Garcia-Ortiz, 904 F.3d 102, 109 (1st Cir.

2018); United States v. Hill, 890 F.3d 51, 60 (2d Cir. 2018);

United States v. Rivera, 847 F.3d 847, 849 (7th Cir. 2017); In re

Fleur, 824 F.3d 1337, 1340-41 (11th Cir. 2016)) (footnote omitted).


1 In the Johnson decision, the Supreme Court of the United States invalidated
the residual clause found in 18 U.S.C. § 924(e)(2)(B)(ii) (“Armed Career
Criminal Act” or “ACCA”). Johnson, 135 S. Ct. at 2557. In Welch v. United
States, 136 S. Ct. 1257, 1265 (2016), the Supreme Court held the rule pronounced
in Johnson is retroactively applicable on collateral review. However, Johnson
does not afford relief to petitioner as he was not sentenced under the ACCA.


                                       2
     Therefore, in light of Mathis, petitioner’s claim is without

merit.

                                 CONCLUSION

     For    the   foregoing     reasons,     the     government’s     motion   to

dismiss, [DE #103], is GRANTED, and petitioner’s motion to vacate,

[DE #80], is DISMISSED.       The clerk is directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                  28

U.S.C. § 2253(c)(2).          A petitioner satisfies this standard by

demonstrating     that    reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).       A reasonable jurist would not find this

court's    dismissal     of   Petitioner's     §     2255   Motion    debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 28th day of January 2020.



                               _______________________________________
                               MALCOLM J. HOWARD
                               Senior United States District Judge
At Greenville, NC
#35




                                       3
